Citation Nr: 1400984	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-20 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2012, the Veteran withdrew a request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  Service connection is in effect for type II diabetes mellitus, rated 20 percent; right and left hand and foot peripheral neuropathy, each rated as 20 percent; hypothyroidism, rated 10 percent; and erectile dysfunction, rated noncompensable.  The Veteran's combined rating is currently 80 percent.  His May 2010 VA Form 21-8940 shows him to have work experience as a manager for the same employer for almost 33 years, until April 2008, and to have 4 years of college education.

The most recent adjudication of the matter of TDIU was in May 2012.  Prior to that adjudication, there had been a VA medical opinion in August 2010 which indicated that the Veteran's service-connected diabetes mellitus and peripheral neuropathy disabilities would not likely prevent substantially gainful employment.  However, service connection was granted for hypothyroidism in March 2013, and it was assigned a 10 percent rating, changing the Veteran's combined rating from 70 percent to 80 percent, effective from December 20, 2010.  There has been no VA medical opinion on whether the combined effects of the previously service-connected disabilities together with the Veteran's now service-connected hypothyroidism disability would prevent him from obtaining or retaining substantially gainful employment, and the Board finds that such an opinion is in order in this case.  Additionally, to provide his claim every reasonable consideration, readjudication of the claim in light of the award of compensation for hypothyroidism and the resulting change in the combined rating is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA examination or medical opinion on the matter of whether it is at least as likely as not (a probability of at least 50 percent) that the Veteran's service-connected disabilities -- which are diabetes mellitus, peripheral neuropathy of his hands and feet, hypothyroidism, and erectile dysfunction -- combine to preclude him from securing and retaining all forms of substantially gainful employment.  It is imperative that the claims file be made available to the examiner for review in connection with the examination or medical opinion.   A rationale for the opinion must be provided.  

2.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record, the award of compensation for hypothyroidism, and the change in the combined rating to 80 percent as a consequence of that award.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


